Citation Nr: 1432471	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  12-10 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for skin moles.  

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a disability resulting from asbestos exposure.  

6.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and daughter


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from October 1951 to October 1953.  The Veteran is in receipt of a Combat Infantry Badge (CIB).

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2008, March 2009, and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In connection with this appeal; the Veteran, his wife, and his daughter testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in April 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The Board notes that the Veteran submitted a timely substantive appeal with regard to the issue of entitlement to benefits for a helpless child.  However, a review of the record shows that the Veteran was granted entitlement to helpless child benefits in a June 2013 Decision Review Officer (DRO) decision.  That was a complete grant of the benefit sought on appeal and so, the Board has limited its consideration accordingly.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2013). 

The issue of entitlement to service connection for a psychiatric disability, to include PTSD, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal of the issues of entitlement to service connection for skin moles, a right knee disability, a left knee disability, hypertension, and a disability resulting from asbestos exposure; the Veteran submitted a written statement in March 2013 withdrawing his appeal of those issues.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to service connection for skin moles, a right knee disability, a left knee disability, hypertension, and a disability resulting from asbestos exposure have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2013).  A substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with the September 2008 rating decision denying entitlement to service connection for skin moles, a right knee disability, a left knee disability, hypertension, and a disability resulting from asbestos exposure.  In July 2010, the Veteran perfected an appeal of those issues.  

In a written statement received in March 2013, the Veteran reported that he wanted to withdraw the appeal of the issues of entitlement to service connection for skin moles, a right knee disability, a left knee disability, hypertension, and a disability resulting from asbestos exposure.  As the Veteran has withdrawn his substantive appeal with respect to those issues, the Board does not have jurisdiction to decide an appeal for those benefits.  Therefore, those appeals must be dismissed.  38 C.F.R. § 20.204 (2013).


ORDER

Entitlement to service connection for skin moles is dismissed.

Entitlement to service connection for a right knee disability is dismissed.

Entitlement to service connection for a left knee disability is dismissed.

Entitlement to service connection for hypertension is dismissed.

Entitlement to service connection for a disability resulting from asbestos exposure is dismissed.  


REMAND

The Board finds that additional development is required before the Veteran's remaining claim on appeal is decided.  

At the outset, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability, "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.

A review of the medical evidence of record shows that the Veteran has been diagnosed with PTSD and depression.  Therefore, in light of the Court's decision and evidence of record showing that the Veteran has been treated for varied mental health disabilities since his separation from active service, the Board will construe the Veteran's claim as one for entitlement to service connection for a psychiatric disability, to include PTSD.

In January 2013, the Veteran was afforded a VA psychiatric examination.  At that time, the examiner found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  However, the examiner did diagnose the Veteran with depression and opined that the Veteran's depression was not caused by or related to his military service.  In this regard, the examiner cited to the absence of treatment in service and subsequent to service prior to 2012; and noted that it was at least as likely as not that the Veteran's depression was caused by his daughter's claim pending with VA for compensation for birth defects.  However, the VA examiner failed to consider the Veteran's lay statements as to onset and continuity of symptomatology.  Thus, the January 2013 VA opinion is inadequate and it cannot serve as the basis of a denial of entitlement to service connection.  

In addition, the Board notes that at his April 2014 Board hearing, the Veteran reported that he had been experiencing mental health symptoms since his separation from active service, but indicated that dealt with them privately until eventually deciding that he needed treatment in 2012.  In this regard, the Veteran testified that after service he saw a physician and told him about his symptoms of recollecting the past, nervousness, and anxiety; however, he thought his symptoms would be short-lived.  Further, back in the 1950's, he felt that if he was diagnosed with a mental health disability, he would be unable to obtain employment from the stigma associated with a mental health disability.  

In light of the above, the Board finds that the Veteran should be afforded a new VA examination to determine the nature of any diagnosed psychiatric disability, to include PTSD. 

Additionally, the Veteran has reported that he receives regular mental health treatment at the VA Medical Center.  However, the most current mental health treatment note of record is from March 2013.  Therefore, attempts to identify and obtain current treatment records should be made before a decision is rendered in this case.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any pertinent, outstanding VA treatment records and associate them with the claims file.

2. Then, schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist who has sufficient expertise to determine the nature and etiology of any currently present psychiatric disability, to include PTSD.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

(a) Based on the examination results and a review of the record, the examiner should identify all psychiatric disabilities, to include PTSD.  

(b) Then, the examiner should provide an opinion with respect to each diagnosed disability, as to whether there is a 50 percent or better probability that the disability is related to the Veteran's active service, to include combat stressors from his service in Korea. The examiner must consider the Veteran's statements regarding onset and continuity of symptomatology. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The examiner should note that the Veteran's DD214 shows that he is in receipt of a CIB, and therefore, exposure to stressful experiences during combat service is conceded.
 
A clear rationale for all opinions expressed should be provided.

3. Confirm that the VA examination report and medical opinions comport with this remand and undertake any other development found to be warranted.

4. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


